AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                               Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                      V.                                                     (For Offenses Committed On or After November 1, 1987)



                      Ismael Almodovar-Olivas                                                Case Number: 2:19-mj-10639

                                                                                             Federal Defenders
                                                                                             Defendant's Attorney


REGISTRATION NO. 09362508
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                 ---~------------------------
•    was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                           Count Number(s)
8: 1325(a)(2)                     Eluding Examination and Inspection (Misdemeanor)                                             1

 D The defendant has been found not guilty on count( s)
                                    -------------------
•     Count(s)
                     ------------------
                                        dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                          ...,
                                                                                     !'-.,


                              •
                          TIME SERVED                    0 _ _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                       Thursday, September 12, 2019
                                                                       Date of Imposition of Sentence
            ~,t, \
              ;',
                                  -
                                  - ✓_--•_
                                        ......J - - \ - - - - - - - - - ,



Receive~\           \1J.lli1~~
              DUSM                                                                     ORABLE RUTH B      EZ MONTENEGRO
                                                SEP 1 2 2019                         ITED STATES MAGISTRATE JUDGE

                                       CLL•,rs       Ui:.. · ,_, i (.,)URT
                                   SOUTHl::P"•j '·           ')I' CALIFORNIA
                                                                         'JE-.PUTY
Clerk's Office Co~-----'-1                                                                                                              2: 19-mj-10639
